Citation Nr: 1539591	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for right knee patellofemoral syndrome prior to March 31, 2015 and a rating in excess of 10 percent thereafter.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2006 to June 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In an April 2015 rating decision the RO increased the rating for the Veteran's right knee patellofemoral syndrome to 10 percent effective March 31, 2015.


FINDING OF FACT

The Veteran's right knee patellofemoral syndrome is manifested by pain on use and flexion limited to no less than 130 degrees.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 10 percent rating, but no more, for right knee patellofemoral syndrome are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board currently has a noncompensable rating prior to March 31, 2015 and a 10 percent rating thereafter under Diagnostic Code 5260.

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C F R § 4.40, Johnston v. Brown, 10 Vet App 80 85 (1997).  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

The Board finds that after affording the Veteran the benefit of the doubt he is entitled to a 10 percent rating, but no higher, for the entire period on appeal.

The Veteran has not been found to have limitation of flexion to 30 degrees or less at any time.  Rather, on VA examination in July 2009 the Veteran was noted to have normal flexion and on VA examination in March 2015 his flexion was limited only to 130 degrees.  Repetitive use testing in March 2015 showed no additional loss.  Repetitive use testing was not conducted in July 2009, but the Veteran did report increased pain with strenuous activity and walking stairs and limited running due to pain.  The evidence shows that the Veteran has contended throughout the period on appeal that he has pain in his right knee with use that causes him to limit his activity.  Specifically, in his December 2010 notice of disagreement he stated that walking or standing for longer than 15 to 20 minutes gives him pain in his knee and he also is unable to run or play sports as he could before service.

Therefore, giving the Veteran the benefit of the doubt, the Board finds he is entitled to a 10 percent rating prior to March 31, 2015.  However, as the evidence does not suggest that even considering the Veteran's reports of pain with use, he has additional functional loss such that his condition would more closely approximate the criteria for a higher rating, specifically, limitation of flexion to 30 degrees or less.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under another diagnostic code, but finds that none are applicable.  The Veteran has not been shown to have limitation of extension such that a rating under Diagnostic Code 5261 is warranted.  Dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum have also not been shown.

The Board also finds that the evidence does not show that the Veteran has recurrent subluxation or lateral instability such that a rating under Diagnostic Code 5257 is warranted.  At his November 2014 Board hearing the Veteran reported he had been prescribed a knee brace and his knee has given way after extended use.  However, a preponderance of the evidence does not suggest the Veteran has recurrent subluxation or lateral instability.  A March 2014 VA treatment record indicates the knee brace was recommended for patellar support.  On VA examination in July 2009 the Veteran reported no recent instability, and on examination the examiner found no knee laxity.  On VA examination in March 2015, the examiner noted the Veteran did not have a history of recurrent subluxation or lateral instability and joint stability testing was normal.  The Board finds the objective testing is entitled to significant probative weight and does not support a separate rating under Diagnostic Code 5257.  

Based on the forgoing, the Board finds that the Veteran is entitled to a 10 percent rating, but no greater, for his right knee patellofemoral syndrome for the entire period on appeal.

The Board further finds that the Veteran's knee symptoms, primarily manifested by knee pain and some limited motion, are contemplated by the rating criteria.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

The record shows that in a pre-discharge June 2009 Benefits Delivery at Discharge Program notice, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The undersigned VLJ who conducted the November 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in July 2009 and March 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A 10 percent rating, but no greater, is granted for right knee patellofemoral syndrome for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


